 118DECISIONSOF NATIONALLABOR RELATIONS BOARDFamily Doctor MedicalGroup,a Professional Corpo-ration'and RetailStore Employees Union, Local373, Retail ClerksInternationalAssociation, AFL-CIO, Petitioner. Case 20-RC-13010September 23, 1976DECISION AND DIRECTION OF ELECTIONS-BY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Edward S.Kaplan. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, the Acting Regional Directorfor Region 20 issued an order transferring this caseto the Board for decision. Thereafter, the Employerand the Petitioner filed briefs in support of their re-spective positions, and briefsamtci curiaewere filedby the American Medical Association and the Amer-ican Group Practice Association.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case,' the Boardfinds:1.The Employer is a California corporationwhich, through the services of 14 affiliated physi-cians, engages in the practice of medicine on an out-patient basis at facilities located in Vallejo andCrockett, California. The affiliated physicians, six ofwhom constitute the Employer corporation's boardof directors, are paid salaries for their services. Overthe course of some 70,000 medical visits made to theEmployer's facilities per annum, treatment is dis-pensed to approximately 14,000 patients, all but 300of whom are California residents.During the 12-month period ending June 30, 1975,the Employer's gross revenues were in excess of $2million, of which $214,616 was derived from Medi-care, $328,580 from Medi-Cal, $225,768 from Medi-care-Medi-Cal crossover payments (approximately70 percent of which comes from Federal MedicareiThe name of the Employer appears as amended at the hearing2The Employer requested oral argument This request is hereby denied asthe record and the briefs adequately present theissuesand positions of thepartiesfunds), $5,184 from Federal payments for treatmentof injured employees at a government-operated facil-ity,and $4,000 from CHAMPUS, a Federal agencywhich makes payments on behalf of military depen-dents.'During the same period, the Employer pur-chased supplies and services valued at approximately$16,000 from out-of-state companies. Purchases fromCalifornia-basedsuppliersand the Californiabranches of national corporations approximated$377,000, but there was no record evidence regardingthe source of the goods and materials involved insuch transactions. Payments of about $61,000 weremade to 11 insurance companies as premiums forvarious policies covering the Employer and its em-ployees, 45 percent of which were for malpracticecoverage.The Employer claims that the Board should notassert jurisdiction herein because it is engaged in theprivate practice of medicine on a largely local basis.However, as set forth inBio-Medical Applications ofSan Diego, Inc.,216 NLRB 631 (1975), we view Sec-tion 2(14) of the Act 4 as extending the jurisdiction ofthe Board to all health care institutions even thoughthey may be local in character. Here, the Employer's$2 million gross annual revenues (which far exceedthe $250,000 jurisdictional standard established forhealth care facilities other than nursing homes andvisiting nurse services),' its annual receipt of approxi-mately $380,000 derived from Federal funds, and its$16,000 direct inflow of goods and supplies ade-quately demonstrate to us a substantial impact oninterstate commerce.Based upon the above evidence, we find that theEmployer is a health care institution within themeaning of Section 2(14) of the Act, that the impactof its operations on commerce is sufficient to warrantassertion of jurisdiction, and that it will effectuatethe policies of the Act to do so.The Private MedicalGroup of New Rochelle,218 NLRB 1315 (1975).62.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employe:within the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. In its petition, as amended at the hearing, thePetitioner seeks a single unit encompassing all em-ployees of the Employer' at both its Vallejo andCrockett locations, including service and mainte-3In addition, the Employer also received substantial sums from BlueCross, Blue Shield, and other health insurance companies Figures for theidentical period were not furnished, but during the year ending December1974, a total of $277,155 was derived from such sources4 Public Law 93-360, July 26, 19745East Oakland Community Health Alliance,Inc, 218 NLRB 1270 (1975)6 See alsoJack L Williams, DDS,219 NLRB 1045 (1975)7Hereinafter, also referred to as the Group226 NLRB No. 22 FAMILY DOCTOR MEDICAL GROUPnance,technical, professional, and business officeclerical employees. The parties stipulated that theGroup's registered nurses, laboratory technologists,and dietician are professional employees within themeaning of Section 2(12) of the Act. Accordingly,Petitioner requests that such professionals, taken to-gether-as a singleseparate voting group, bepermittedto vote on the question of their inclusion within. aunit of the nonprofessional employees, as well as onthe question of whether they-desire to be representedby the Union. The Petitioner also expressed a will-ingnessto participate in an election in any unit orunits the Board finds appropriate.The Employer contends that the Petitioner's unitrequest is too broad and that, at minimum, the Boardshould find appropriate five separate bargainingunits, namely: _(1) a service and maintenance unit,including technical employees and licensed vocation-al nurses, but confined to its Vallejo facility, (2) aunit confined to its-two Crockett employees-a med-ical assistantand a doctor's receptionist, (3) a busi-nessoffice clerical unit, (4) a registered nurses' unit,excluding other professional employees, and (5) aprofessional employee unit (two laboratory technolo-gists--and= a dietician), excluding registered nurses.Thereis nohistory of collective bargaining involvingthe Group's employees and no union seeks to repre-sent them in units less broad in scope than that re-quested by the Petitioner.The Group's principal facility is at Vallejo whereall 14 physicians and all but"2, of approximately 70,employees work. Each-physician is assigned his ownoffice and examination rooms, and is assisted thereinby a nurse and a doctor's receptionist. In most cases,two physicians occupy a single suite, with commonreception area, and share the services of one recep-tionist.A separate nurse (either registered nurse orlicensed vocational nurse) is assigned,to each physi-cian and, in some cases, additional help is providedby a nurse's aide. Also employed at Vallejo are labo-ratory, central supply, maintenance, medical records,and various types of business office clerical employ-ees.Overall day-to-day responsibility for all aspectsof the Employer's operations, including labor rela-tions, rests with the Group's administrator who, inturn, is ultimately responsible to the physicians whoconstitute the corporation's board of directors.The Crockett FacilityIn addition to its main facility, the Employer alsomaintains a small office in Crockett-some 5 to 10miles distant from Vallejo-for the convenience ofCrockett patients who wish to avoid paying,the tollrequired for use of the bridge connecting the two ar-119eas.Dr. Brown, a physician who otherwise practicesmedicine at Vallejo, sees patients at Crockett fourafternoons each week.-He is assisted there by a full-time doctor's receptionist and by a part-time medicalassistant 8who appears to keep roughly the sameworking hours at Crockett as does Dr. Brown.The two Crockett employees are supervised onlyby Dr. Brown who also has supervisory authorityover a receptionist and nurse at Vallejo.' Dr. Brown'srespective receptionists at Vallejo and Crockett re-place one another in event of absences caused byvacations or illness. Under similar circumstances, hisVallejo nurse substitutes for the Crockett medical as-sistant.While the medical- assistant has little or nocontact with the Vallejo facility, the Crockett recep-tionist visits there on an almost daily basis for thepurpose, of ordering or receiving supplies, forms, lab-oratory reports, and salary checks. The receptionistwas initially employed at the Vallejo facility and latertransferred to her_ present position. The medical as-sistant has never worked at Vallejo, but was initiallyhired for her Crockett job by the Vallejo-based -Em-ployer official who served as Group administrator atthat time.All Crockett and Vallejo employees are subject tocommon personnel policies, including employee rulesand regulations, labor relations, - grievance proce-dures, insurance -and other fringe benefit programs,merit review, and vacations. All have the same pay-day and are paid by checks prepared by the Vallejooffice which also keeps custody of all personnel rec-ords regardless of. the workplace of the employeesinvolved. In view of the above factors, we find thatthe record evidence of functional and operationalintegration between the, Group's Vallejo and Crock-ett facilities is sufficient to establish that a bargainingunit encompassing employees at both locations is ap-propriate for purposes of collective bargaining.Service and Maintenance Employees-In previous cases dealing with the health care in-dustry we have found bargaining units consisting ofservice and maintenance employees to be appropri-ate.10Here, the parties agree that licensed vocationalnurses and technical employees 11 should be included8The medical assistant aids Dr Brown by performing such duties astaking the blood pressure, temperature, weight, and medical histories ofpatients; administering inoculations; assisting with catheters; and makingpatient house calls She'i is not licensed or certified, but was trained for 3years in her work by a physician9Dr Brown, an officer and stockholder of the Employer corporation, alsoserves as director of the Group's laboratory operations.10Nathan and Miriam Barnett Memorial Hospital Association d/b/a Bar-nertMemorial Hospital Center,217 NLRB 775 (1975);Newington Children'sHospital,217 NLRB 793 (1975)As neither party advocates either a separate unit for technical employ-Continued 120DECISIONSLABOR RELATIONS BOARDin the same unit along with the service and mainte-nance employees. We shall not disturb this groupingand, accordingly, find that it-constitutes an appropri-ate- bargaining unit herein.12BusinessOffice Clerical EmployeesAs to the business office clerical employees, thePetitioner would include them in the same unit withthe service and maintenance employees, while theEmployer contends that they should be found toconstitute a separate unit. For the reasons stated inMercy Hospitals of Sacramento, Inc.,217 NLRB 765(1975), andSisters of St. Joseph of Peace,217 NLRB797 (1975), we find that the business office clericalsshare a community of interest separate and apartfrom other clerical employees in health care institu-tions whose work is more closely related to the func-tions performed by employees in the service andmaintenance,unit, and that such business office cleri-cal employees are entitled to be represented in a sep-arate bargaining unit.13 Accordingly, we find that aunit consisting of, all business office clerical employ-ees, excludingall other employees, is appropriate forthe purposes of collective bargaining and shall directan election therein. 14However, we find no merit in the Employer's con-tention that its medical records employees should beplaced in the businesss office clerical unit, as opposedto placement with the service and maintenance em-ployees. Although they are engaged in clerical func-tions, they deal almost entirely with patients' medicalrecords rather than with. the types of records kept bybusinessofficepersonnel.Further, the evidenceshows that virtually all their work contacts, outsidetheir own department, are with physicians, nurses,ees or their exclusion from the service and maintenance unit, we need not,and shall not,make any determination as to the technical-employee statusof the Employer's laboratory, EKG, and cardiactechniciansThe partiesagree that they are not professional employees.12Mount Airy Foundation, d/b/a Mount Airy Psychiatric Center,217NLRB 802 (1975).The parties agree that Maureen Baron, relief technician and relief recep-tionist in the laboratory, performs work sufficient in amount and frequencyto be considered a regular part-time employee. Accordingly, she shall beincluded in the unit.13Meharry Medical College,219 NLRB 488 (1975)The parties stipulated that the following business office clericals are su-pervisors within the meaning of Sec. 2(11) of the Act and they are, hereby,excluded from the unit. John Biedma, Dorothy Evans, Grace Hurbrace,and Frances Dugan It was further stipulated that Jeannine Coley, secretaryto the Groupadministrator (who administers labor relations policies) is aconfidential employee and, accordingly, she shall be excluded as well.14 In the health care sphere, Member Walther would not compel the sepa-rate representation of business office clerical employees.Where,as here, nounion seeks their exclusion,he would include them-as well as nonbusinessoffice clericals-in a service and maintenance unit For, he does not viewtheir interests as being so divergent from those of the nonbusiness officeclerical employees as to render inappropriate a bargaining unit which en-compasses both classifications together with other service and maintenanceemployeesdoctor's receptionists, and laboratory personnel.They do not appear to share any work relationshipswith business office clerical employees. Moreover, wenote that there is one employee who is employed parttime in medical records and part timeas a nurse'saide in a physician's suite where she ^ works -with alicensed vocational nurse and a doctor's receptionist.In view of these facts, we conclude that- the func-tions, purposes, and community of interest of theseemployees are more closely related to those of em-ployees in the broader service andmaintenance unitthan to those of employees primarilyperformingbusiness-oriented tasks.15 Accordingly, we shall in-clude the medical records employees in the serviceand maintenance unit.Professional EmployeesThe parties stipulated that the Group's registerednurses, laboratory technologists, and dietician areprofessional employees -within - the meaning of Sec-tion 2(12) of the Act. However, there was dis-agreement as to their unit placement. The Petitionerrequests a single separate voting group encompassingallprofessionals,includingregistered , nurses,which-depending upon its vote in aSonotone-type 16election-would either constitute a separate appro-priate bargaining unit or be included in the unit ofnonprofessional service and maintenance employees.On the other hand, the Employer contends that twoseparate units should be created-one for the regis-tered nurses; and another for all professional em-ployees, excluding registered nurses.In previous cases we have held that units of thetype advocated by the Employer are appropriatewhen they are so sought.17 Such units are not, howev-er, "so sought" in this case, andDominicanandMer-cydid not establish that the units found therein weretheonlyappropriate units for professional employ-ees.To the contrary, we find that while it may beappropriate 'to place registered nurses and other pro-fessionals ^ in units separate from one another, anoverall unit of health care professionals-includingregistered nurses-also constitutes an appropriatebargaining unit.1815TheJewishHospital Association of Cincinnati d/b/a Jewish Hospital ofCincinnati,223 NLRB 614 (1976);WilliamW Backus Hospital,220 NLRB414 (1975).16SonotoneCorporation,90 NLRB 1236 (1950)17Dominican Santa Cruz Hospital,218 NLRB 1211 (1975),Mercy Hospi-tals of Sacramento,Inc, supraMember Walther did not participate in thesecases and does not,at this time,either adopt or reject the policy expressedtherein vis-a-vis the scope of professional-employee bargaining units18The Act does not require that the unit for bargaining be theonlyappro-priate unit,or themostappropriate unit Rather, the Act requires only thatthe unit be "appropriate,"that is, appropriate to insure employees "thefullest freedom in exercising their rights,guaranteed by the Act." See, e.g.Morand Brothers Beverage Co,91NLRB 409 (1950), enfd. 190 F 2d 576(C A. 7, 1951) FAMILY DOCTOR MEDICAL GROUPAs previously indicated, the Petitioner requeststhat the professional employees be permitted to voteseparately on the question of their inclusion withinthe unit of nonprofessional service and maintenanceemployees, as well as on the question of their desireto be represented by it. The record testimony-showsthat the professional employees maintain close work-ing relationships with employees in the service andmaintenance unit. Registered nurses work in thesame suites with licensed vocational nurses anddoctor's receptionists, perform the same nursingfunctions as the licensed vocational nurses, and evenhave a partial overlap of duties with the doctor's re-ceptionists. Similarly, the laboratory technologistswork, and overlap duties, with the laboratory techni-cians and receptionist on a daily basis.Accordingly, we find that the Employer's profes-sional employees, including registered nurses, consti-tute a separate voting group which, depending on theoutcome of the election, may constitute either a sepa-rate appropriate bargaining unit or be included in theunit of nonprofessional service and maintenance em-ployees.19ConclusionIn accordance with the above findings and the rec-ord as a whole, we shall direct an election in thefollowing unit of employees which we find to be ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Unit 1:All full-time and regular part-time busi-nessoffice clerical employees, including ac-counting,billing,cashier,credit,data pro-cessing, registration, and switchboard employeesemployed at the Employer's facility in Vallejo,California; excluding all other employees, confi-dential employees, guards, and supervisors asdefined in the Act.We further find that a unit of all full-time andregular part-time registerednurses,laboratory tech-nologists, dieticians, and service and maintenanceemployees may constitute a unit appropriate for pur-poses of collective bargaining within the meaning of19The parties stipulatedthat AnneBiedma,a registered nurse,is a profes-sional employeeeven thoughshe is assignedto work in the Group's recep-tion area where the other employees are all business office clericals Herprincipal function is that of"triage"-a person who determines from apatient's symptoms what the timeprioritiesare for medicaltreatment and,more particularly,which cases are bona fide emergencies.She is equipped toadminister emergency care and wears a uniformUpon the abovefacts andthe agreement of the parties,we find that she performs professional workand shall include her in the professional employee votinggroup Further,the parties stipulated, and we find,that Nursing SupervisorDolores Walshand LaboratorySupervisorWilliam McGreware supervisorswithin themeaning ofthe Act and, accordingly, they shallbe excluded.121Section 9(b) of the Act. However, as this unit in-cludes professional and nonprofessional employees,whom the Board cannot join in a single unit withoutthe desires of the professional employees being de-termined in a separate vote,211 we shall direct separateelections in voting groups 2A and 2B. The employeesin group -2A will be asked two questions on their bal-lot:1.Do you desire to be included in the sameunit as other, nonprofessional service and main-tenance, employees employed by the Employerat its Vallejo and Crockett, California, facilitiesfor the purposes of collective bargaining?2.Do you desire to be represented for thepurposes of collective bargaining by Retail StoreEmployees Union, Local 373, Retail Clerks In-ternational Association, AFL-CIO?If a majority of the professional employees in vot-ing group 2A vote yes to the first question, indicatingtheir desire to be included in a unit with the nonpro-fessional employees, they will be so included. Theirvotes on the second question will then be countedwith the votes of the nonprofessional employees vot-ing in group 2B to decide the representative for theentire combined bargaining unit (professionals andnonprofessionals). If, on the other hand, a majorityof the professional employees in voting group 2A donot vote for inclusion, they will not be included withthe nonprofessional employees and their votes on thesecond question will then be separately counted todecide whether or not they wish to be represented bythe Petitioner in a separate professional unit.Our ultimate determination is based in part on theresults of the elections. However, we make the fol-lowing findings in regard to the appropriate unit:1.If a majority of the professional employees votefor inclusion in a unit with the nonprofessional em-ployees, we find that the following employees willconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:Unit 2:All full-time and regular part-time regis-terednurses, laboratory technologists, dieti-cians, and service and maintenance employees,including licensed vocational nurses, doctor'sand laboratory receptionists, the Crockett recep-tionist,medical assistants, nurse's aides, medicalrecords employees, central supply employees,laboratory technicians, EKG and cardiac tech-nicians, and maintenance employees employedat the Employer's Vallejo and Crockett, Califor-nia, facilities; but excluding all other employees,20 SonotoneCorporation, supra. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDbusiness office clerical employees, guards, andsupervisors as defined in the -Act.2. If a majority of the professional employees donot vote for inclusion in the unit with nonprofession-al employees, we find the following two units to beappropriate for,the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Unit 2A:All full-time and regular part-time reg-istered nurses, laboratory technologists, and di-eticians employed at the Employer's Vallejo andCrockett, California, facilities; but excluding allother employees, service and maintenance em-ployees,businessofficeclericalemployees,guards, and supervisors as defined in the Act.Unit 2B:All full-time and regular part-time -ser-vice and maintenance -employees, including li-censed vocational nurses, doctor's and laborato-ryreceptionists,theCrockett receptionist,medical assistants, nurse's, aides,medical rec-ords employees, central supply, employees; labo-ratory technicians, EKG and cardiac techni-cians, and maintenance employees employed atthe Employer's Vallejo and Crockett, California,facilities;but, excluding all other employees,professional employees, business office clericalemploy _-es, guards, and supervisors as defined inthe Act.[Direction of Elections andExcelsiorfootnote om-itted from publication.]